Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 16-35 are pending, claims 1-15 are canceled in this application. This application is a national stage entry of PCT/SE2019/050351, filled on 04/16/2019 (PCT/US2019/050351 was on the 2nd page of PTO-1390 dated 10/16/2020, abstract, specification, and claims of PCT/US2019/050351 were retrieved from PCT). This application claims foreign priority to SE 1850432-4, filed on 04/16/2018 in Sweden.

Election/Restrictions
During a telephone conversation with Jane Massey Licata on restriction on 03/10/2022 one provisional election was made to prosecute the invention of I, claims 16-29.  Affirmation of this election must be made by applicant in replying to this office action.  Claim 33-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions and species. 
Claims 33-35 will presently be examined to the extent they read on the elected subject matter of record (in light of the specification of PCT/SE2019/050351).

Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16-29, drawn to a powder composition for cosmetic and health use comprising a dehydrated oil-in-water emulsion comprising
a) ≥55% by weight of one oil phase, and
b) natural starch particles;
wherein the powder composition is in the form of starch covered oil spheres and formed from a Pickering oil-in-water emulsion;
Group II, claim(s) 30-32, drawn to a cosmetic powder comprising the said powder;
Group III, claim(s) 33-35, drawn to a process for the preparation of said free powder composition.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), the international application shall relate to one invention only or to a group of inventions. Moreover, as stated in PCT Rule 13.2, the requirement of unity of invention referred to in PCT Rule 13.2 shall be fulfilled where a group of inventions is claimed in one and the same international application only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression special technical features shall mean those technical features special technical feature in all groups is starch covered oil spheres, comprising at least 55% by weight of one oil phase, from a dehydrated oil-in-water Pickering emulsion. The element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in prior art. Dejmek et al. (US 2015/0125498 A1) (cited in international search report) teaches a dried particle stabilized emulsion by removal of water such as by drying a particle stabilized emulsion (Pickering emulsion), to be used in cosmetic products, wherein the emulsion comprises solid starch granules, obtained from quinoa, etc., situating at the interface between the oil and aqueous phases of an oil-in-water emulsion; and exemplified in example 13 dried oil-filed powders from an emulsion with starch/oil proportion of 600 mg starch/g oil with free starch left (abstract and claims 1, 7, 11, 14 and 15). The weight percentage of oil in the dried oil-filed starch granules is calculated to be >62.5% (1 g / (1 g + 0.6 g) = 62.5%). Consequently, groups 1-III are not linked by the same or a corresponding special feature as to form a single general inventive concept. Therefore, Unity of Invention is lacking and restriction is deemed proper.
Multiple inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.

Claim Rejections - 35 USC 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The recitation of "a powder composition for cosmetic and health use comprising a dehydrated oil-in-water emulsion comprising a) at least 55% by weight of one oil phase, the emulsion comprising ≥55% by weight of oil phase while the recitation of weight percentage of oil phase is based on powder. Claims 17-29 are rejected as dependent claims of a rejected claim.

To expedite the prosecution "a powder composition for cosmetic and health use comprising a dehydrated oil-in-water emulsion comprising a) at least 55% by weight of one oil phase, and b) natural starch particles" in claim 16 is interpreted as weight percentage of oil phase being based on powder by the examiner in light of the specification and claim 1 of WO 2019/203717 A1 (PCT/SE2019/050351) which (claim 1) recites “the powder composition comprises at least 55% by weight of said at least one oil phase” and the instant claim 19 which recites “the powder composition comprises at least 65% by weight of said at least one oil phase”.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The recitation of "the natural starch particles are fused" render claim 17 indefinite. The meaning of “the natural starch particles are fused” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and there is no commonly recognized definition of “the natural starch particles are fused” and one of ordinary skill in the art would not be reasonably apprised of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18, and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dejmek et al. (US 2015/0125498 A1).
Dejmek et al. meet all of the limitations of claims 16, 18, 21-27, and 29. Dejmek et al. disclose a dried particle stabilized emulsion or foam by removal of water such as by drying a particle stabilized emulsion (Pickering emulsion) or foam (claim 11), for encapsulation of substances chosen from proteins (the claimed amino acid based component additive in the instant claims 18 and 25), probiotics (the claimed additive in claims 18 and 24), etc., in cosmetic products, skin creams, etc., (abstract and claims 14 and 15), which comprises solid starch granules situating at the interface between the oil and aqueous phases of an oil-in-water emulsion and the starch granules being intact (claim 1, figure 0-5A, and paragraph 10) (the claimed water insoluble starch particle in the instant claim 21); 
wherein the solid starch granules, obtained from quinoa, etc., (claim 7), are modified by dry heating or alkenyl succinyl anhydride treatment or by grafting with other chemicals with a hydrophobic side chain to increase the hydrophobicity (claim 2-4) (the nd paragraph: starch particles may be natural per se, or hydrophobized in the process such as using technical modification. Technical, modification generally include thermal treatment and/or pH adjustment. Dry thermal treatment of starch particles using temperatures 100-200°C is here considered a fully natural treatment) and the solid starch granules have granular size in the range of approximately 0.2-8 μm (claim 16) and 
exemplified in example 13 dried oil-filed powder from an emulsion with starch/oil proportion of 600 mg starch/g oil with free starch left with particle size of between 100 and 150 μm (figure 8-5, center). The weight percentage of oil in the dried oil-filed starch granules is calculated to be >62.5% (1 g / (1 g + 0.6 g) = 62.5%).
Since instant claims 27 recites the natural starch particles being modified with hydrophobic side chains; the natural starch particles recited in claim 16 encompasses alkenyl succinyl anhydride modified starch granules disclosed by Dejmek et al.
Dejmek et al. meet all of the limitations of claim 28. No preservative is disclosed as a component in the dried oil-filed starch granules disclosed by Dejmek et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dejmek et al. (US 2015/0125498 A1).
The teachings of Dejmek et al. are discussed above and applied in the same manner.
Dejmek et al. do not specify the exact same weight percentages of oil in the dried oil-filed starch granules in example 13.
This deficiency is cured by the rationale that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection or, alternatively, Dejmek et al.’s teaching of oil-in-water Prickering emulsion with a starch/oil proportion of 214 mg starch/mL oil in example 12. The weight percentage of oil in the dried oil-filed starch granules is 
The claimed range of weight percentages of oil in the dried oil-filed starch granules is ≥65% and ≥70% by weight and the range of weight percentages of oil in the dried oil-filed starch granules taught in the prior art is >62.5% by weight and therefor, includes the claimed range. Alternatively, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 12 and example 13 of Dejmek et al. to replace the emulsion of example 13 with example 12 (will result in 81.6% by weight of oil in the dried oil-filed starch granules). Both emulsions in example 12 and 13 being suitable to be dehydrated to form dried oil-filed starch granules was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing the emulsion of example 13 with example 12flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612